DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 16/731133 which is now United States Patent 11,303,753. Claims 1-29, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. 11,303,753; hereinafter referred to as Patent (‘753). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is wholly contained within Claim 1 of Patent (‘753). 
Claim 1 of Patent (‘753) differs from Claim 1 of the instant application in that Claim 1 of Patent (‘753) additionally recites steps of wherein when more than two agents were routed the request for service, the computerized method is further comprising: designating one or more agents as secondary agents out of the one or more agents which were not assigned as a primary agent; once an interaction between the one or more agents and the contact has commenced via a communication channel: sending information related to the request to said one or more designated secondary agents and enabling the one or more designated secondary agents to participate in the interaction via input devices and the display which is identical to Claim 28 of the instant application.
Claim 11 of Patent (‘753) differs from Claim 11 of the instant application in that Claim 11 of Patent (‘753) additionally recites steps of wherein when more than two agents were routed the request for service, said processor is further configured to: designating one or more agents as secondary agents out of the one or more agents which were not assigned as a primary agent; once an interaction between the one or more agents and the contact has commenced via a communication channel: sending information related to the request to said one or more designated secondary agents and enabling the one or more designated secondary agents to participate in the interaction via input devices and the display which is identical to Claim 29 of the instant application.
Claims 2-10 of the instant application are recited in Claims 2-10 respectively of Patent (‘753).
Claims 12-27 of the instant application are recited in Claims 12-27 respectively of Patent (‘753).

When the Claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al (2014/0140495 A1) in view of Uba et al (2014/0270138 A1), and further in view of Patterson et al (2018/0300787 A1).
As per Claim 1, Ristock teaches a computerized method for enhancing agent's efficiency in a contact center by orchestrating a multi-agent to multi-contact attribute-based routing while maintaining a seamless contact interaction, the computerized method comprising: providing an agent's queue component, wherein the agent's queue component is comprised of associated one or more human agents and one or more Artificial Intelligence (AI) bot agents (Figure 1 – References 18 and 26; Page 3, Paragraph [0052]; Page 4, Paragraph [0058]). 
Ristock also teaches providing a plurality of servers to manage a display of visual context for the human agents (Figure 1 – References 12, 18 and 34; Page 3, Paragraphs [0051] and [0053]); providing a set of communication channel rules to allocate one or more inbound communication channels to one or more agents (Page 5, Paragraph [0077] – [0079]); and receiving a request for service from a contact via a communication channel over a communication network (Figure 1 – References 18 and 20; Figure 2 – References 202 and 204; Page 4, Paragraphs [0064] and [0065]).
Ristock further teaches performing attribute-based routing of the request for service to select one or more agents from the retrieved routable agents and to assign the selected one or more agents to the request of service (Figure 1 – References 20 and 22; Figure 6b; Page 5, Paragraph [0068]; Page 9, Paragraphs [0115], [0117] – [0119] and [0121]), and updating for each assigned agent an availability state, a contact routable state and agent-to-contact association, wherein the set of communication channel rules is based on at least one proficiency of the one or more agents  (Figure 3 – Reference 302 and 306; Page 5, Paragraph [0077]; Page 6, Paragraph [0080]; Page 9, Paragraphs [0117] and [0123]).
Ristock additionally teaches designating a primary agent out of the one or more agents to handle the request for service (Page 5, Paragraph [0073]; Page 6, Paragraph [0080]). Ristock does not teach wherein when the orchestration engine can't find a human agent having a proficiency as defined in the computerized system, said orchestration engine is designating as a primary agent, a bot agent.
However, Uba teaches wherein when the orchestration engine can't find a human agent having a proficiency as defined in the computerized system, said orchestration engine is designating as a primary agent, a bot agent (Figure 1 – References 132 and 150; Page 5, Paragraphs [0061] and [0062]).
(Note: In paragraph [0066], Ristock describes service level agreements (SLA) associated with specific customers. Ristock indicates that a customer SLA may specify a minimum skill level for handling calls from the customer for particular types of services. This is being considered as evidence of a human agent having a proficiency level defined in a computer system, and if the agent does not have that minimal level of proficiency they are not eligible to be utilized for the customer)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ristock with the method taught by Uba to provide a higher level of service and increased customer satisfaction be seamlessly transferring a customer request to a more skilled resource when a more skilled resource is available to service the customer request.  
The combination of Ristock and Uba does not teach wherein the agent's queue component is comprised of one or more Artificial Intelligence (Al) bot agents; and in a processor of a computerized system operating an orchestration engine, the orchestration engine is configured to execute a code with instructions for: retrieving from the agent's queue component, routable agents according to a preconfigured agent's availability state. 
However, Patterson teaches wherein the agent's queue component is comprised of one or more Artificial Intelligence (Al) bot agents (Page 2, Paragraph [0028]); and in a processor of a computerized system operating an orchestration engine (Page 1, Paragraph [0019]; Page 2, Paragraph [0021]), the orchestration engine is configured to execute a code with instructions for: retrieving from the agent's queue component, routable agents according to a preconfigured agent's availability state (Page 3, Paragraphs [0032] and [0033]; Page 5, Paragraph [0057]; Page 6, Paragraph [0064]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ristock and Uba with the method as taught by Patterson to enable sales representatives or subject matter experts to inform customers seeking goods or services the preferred communication medium and availability state of service providers that provide said goods or services.
As per Claim 2, Ristock teaches scoring each agent in the retrieved routable agents, according to compatibility of at least one proficiency of each agent and the at least one contact attribute (Figure 6 – Reference 610; Page 5, Paragraph [0069]; Page 9, Paragraph [0118]); calculating a maximum number of assigned agents for the request of service of the contact (Figure 6 – Reference 602; Page 9, Paragraph [0117]); and selecting a number of agents having a score above a predefined threshold from the retrieved routable agents, wherein the selected number of agents is equal or lower than the calculated maximum number (Figure 5 – Reference 502; Page 7, Paragraph [0099]).
The combination of Ristock, Uba and Patterson teaches deriving contact-related information from the communication channel that the contact is coming from, to yield at least one contact attribute (Ristock: Page 3, Paragraphs [0048] – [0050]; Uba: Page 6, Paragraph [0072]). (Note: In paragraphs [0048] – [0050], Ristock describes a plurality of media interaction types, an IVR server and a call server extracting contact-related information. In paragraph [0072], Uba describes a performance analyzer that collects and analyzes contact center information [e.g. contact subject])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ristock and Uba with the method as taught by Patterson to enable sales representatives or subject matter experts to inform customers seeking goods or services the preferred communication medium and availability state of service providers that provide said goods or services.
As per Claims 5 and 16, Ristock teaches wherein the deriving contact-related information is further operated to add contact attributes by retrieving information stored in an external data storage that is associated with the system, based on the information from the communication channel (Page 3, Paragraphs [0050] and [0051]).
As per Claims 7 and 18, Ristock teaches wherein the contact-related information is further derived from contact's selection of an associated Interactive Voice Response (IVR) system to include service type to the at least one contact attribute as described in Claim 1.
As per Claims 8 and 19, Ristock teaches wherein the one or more agents are associated with one or more proficiencies based on training or performance as described in Claim 1.
As per Claim 9, the combination of Ristock, Uba and Patterson teaches upon detecting of a primary agent disconnection, assigning one of the assigned secondary agents as the primary (Uba: Page 5, Paragraph [0062]; Page 7, Paragraph [0080]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ristock and Uba with the method as taught by Patterson to enable sales representatives or subject matter experts to inform customers seeking goods or services the preferred communication medium and availability state of service providers that provide said goods or services.
As per Claims 10 and 20, the combination of Ristock, Uba and Patterson teaches wherein said commenced interaction is implemented as a single voice of the one or more agents which are participating in the interaction as described in Claim 9. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Ristock and Uba with the method and system as taught by Patterson to enable sales representatives or subject matter experts to inform customers seeking goods or services the preferred communication medium and availability state of service providers that provide said goods or services.
As per Claim 11, the combination Ristock, Uba and Patterson teaches a method as described in Claim 1 above. The combination of Ristock, Uba and Patterson also teaches a plurality of databases (Uba: Page 2, Paragraph [0032]; Page 5, Paragraph [0066]; Page 8, Paragraph [0091]; Ristock: Page 4, Paragraph [0059]); a plurality of servers (Ristock: Figure 1; Page 3, Paragraphs [0047] – [0049]; Uba: Page 4, Paragraph [0058]); a memory (Uba: Page 9, Paragraph [0098]; Ristock: Page 4, Paragraphs [0061] and [0062]); and a processor (Uba: Page 9, Paragraphs [0098] and [0100]; Ristock: Page 4, Paragraphs [0061] and [0062]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Ristock and Uba with the method and system as taught by Patterson to enable sales representatives or subject matter experts to inform customers seeking goods or services the preferred communication medium and availability state of service providers that provide said goods or services.
As per Claim 12, Ristock teaches wherein the plurality of servers further provides web interfaces to accept human agent's input to the orchestration engine (Figure 7; Page 9, Paragraphs [0124] and [0125]).
As per Claim 13, Ristock teaches wherein the web interfaces further enable the human agent to set availability states which affect the attribute-based routing as described in Claim 12.
As per Claim 14, Ristock teaches wherein the channel is a voice channel or a digital channel (Page 3, Paragraph [0048]).
As per Claim 15, Ristock teaches wherein the digital channel is at least one of: email, chat, messaging applications, live video, or text messaging, and wherein the derived contact information is related to a medium of the communication channel as described in Claim 14.
As per Claim 21, the combination of Ristock, Uba and Patterson teaches wherein the contact routable state and contact related information are operated by a contact entity service, wherein the agent's availability state is maintained by an agent entity service, and wherein the agent-to-contact association is maintained by an agent-to-contact entity service services as described by Claims 1 and 11.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Ristock and Uba with the method and system as taught by Patterson to enable sales representatives or subject matter experts to inform customers seeking goods or services the preferred communication medium and availability state of service providers that provide said goods or services.
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al (2014/0140495 A1) in view of Uba et al (2014/0270138 A1), and further in view of Patterson et al (2018/0300787 A1) as applied to Claim 1 above, and further in view of Kannan et al (2011/0158398 A1).
As per Claim 3, the combination of Ristock, Uba and Patterson teaches the computerized method of Claim 1 Ristock also teaches wherein the communication channel is a voice channel or a digital channel as described in Claim 1. The combination of Ristock, Uba and Patterson does not teach the communication channel of the commenced interaction is independent of the communication channel that the request for service from which a contact has been received. However, Kannan teaches the communication channel of the commenced interaction is independent of the communication channel that the request for service from which a contact has been received (Page 2, Paragraph [0042]; Page 4, Paragraph [0089]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ristock, Uba and Patterson with the method as taught by Kannan to deflect a customer from a voice channel to another channel, such as, for example, online chat in an effort to reduce to the potential for call abandonment.
As per Claim 4, the combination of Ristock, Uba, Patterson and Kannan teaches wherein the digital channel is at least one of: email, chat, messaging applications, live video, or text messaging, and wherein the derived contact information is related to a medium of the communication channel as described in Claims 1 and 3 above. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ristock, Uba and Patterson with the method as taught by Kannan to deflect a customer from a voice channel to another channel, such as, for example, online chat in an effort to reduce to the potential for call abandonment.

Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al (2014/0140495 A1) in view of Uba et al (2014/0270138 A1), and further in view of Patterson et al (2018/0300787 A1) as applied to Claims 1 and 11 above, and further in view of SUBRAMANIAM (2020/0081939 A1).
As per Claims 6 and 17, the combination of Ristock, Uba and Patterson teaches the computerized method and system of Claims 1 and 11; but does not teach wherein machine-learning techniques are implemented to use interactions of human agents to teach the AI bots request for service handling techniques. However, Subramaniam teaches wherein machine-learning techniques are implemented to use interactions of human agents to teach the AI bots request for service handling techniques (Page 6, Paragraph [0062]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Ristock, Uba and Patterson with the method and system taught by Subramaniam to enhance the ability of virtual assistant devices to recognize and understand human queries; thereby enabling the virtual assistant to provide complete and accurate responses to human queries. 
Claim(s) 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al (2014/0140495 A1) in view of Uba et al (2014/0270138 A1), and further in view of Patterson et al (2018/0300787 A1) as applied to Claims 1 and 11 above, and further in view of Lebedev et al (2019/0306252 A1).
As per Claims 22 and 23, the combination of Ristock, Uba and Patterson teaches the computerized method and system of Claims 1 and 11; but does not teach wherein when a primary agent cannot handle the request due to a technical malfunction, the designated secondary agent recognizes the absence of the primary agent or is informed by the system and handles the request, thus, the interaction with the contact continues with the secondary agent, which assumes primary responsibilities.
However, Lebedev teaches wherein when a primary agent cannot handle the request due to a technical malfunction, the designated secondary agent recognizes the absence of the primary agent or is informed by the system and handles the request, thus, the interaction with the contact continues with the secondary agent, which assumes primary responsibilities (Page 6, Paragraphs [0073] and [0074]). 
(Note: Callers contact call centers in an attempt resolve some issue. If a caller is unable to resolve their issue due to an inability to communicate with an agent; there is an increased probability that the caller will take their business elsewhere. As such it is in the best interest of the enterprise to transfer the caller to a different agent to assist the caller so the enterprise has an opportunity to preserve the business relationship between the caller and the enterprise)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Ristock, Uba and Patterson with the method and system taught by Lebedev to ensure that if during a caller/agent interaction there is an issue that prohibits the agent from communicating with the caller is transferred to a second agent so the caller may complete their transaction.

Claim(s) 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al (2014/0140495 A1) in view of Uba et al (2014/0270138 A1), and further in view of Patterson et al (2018/0300787 A1) as applied to Claim 1 above, and further in view of Stoops et al (10,645,225 B1).
As per Claims 24 and 26, the combination of Ristock, Uba and Patterson teaches the computerized method and system of Claims 1 and 11; but does not teach wherein the set of communication channels rules comprising assigning a bot agent to handle mundane activities of the request for service and a human agent to handle other activities of the request for service. However, Stoops teaches wherein the set of communication channels rules comprising assigning a bot agent to handle mundane activities of the request for service and a human agent to handle other activities of the request for service (Column 3, Lines 30-35).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Ristock, Uba and Patterson with the method and system taught by Stoops to target the use of human agents to focus on complex interactions rather than assign human to focus on simple routine tasks in an effort to user human agents time more effectively having them deal with high value interactions that generate revenue to the enterprise.
Claim(s) 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al (2014/0140495 A1) in view of Uba et al (2014/0270138 A1), and further in view of Patterson et al (2018/0300787 A1) and Stoops et al (10,645,225 B1) as applied to Claims 24 and 26 above, and further in view of KELLY et al (2017/0118341 A1).
As per Claims 25 and 27, the combination of Ristock, Uba, Patterson and Stoops teaches the computerized method and system of Claims 24 and 26; but does not teach wherein the computerized method and system further comprising assigning the human agent a plurality or requests for service in parallel. However, Kelly teaches wherein said processor is further configured to assign the human agent a plurality of requests for service in parallel (Multiplicity: Page 2, Paragraph [0015]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Ristock, Uba, Patterson and Stoops with the system as taught by Kelly to improve the efficiency of agents performing their duties in accordance with the ability of the agent to handle multiple service requests in an effort to handle more interactions using fewer agents and resolving customer request faster.

Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilcox et al (2018/0063325 A1), Desai et al (2012/0224681 A1), LEE et al (2009/0327441 A1), McCord et al (2018/0121766 A1), Williams et al (2005/0105712 A1), Bouzid et al (2018/0249012 A1), Doyle et al (6,424,709 B1) and Kalavar (8,073,129 B1). Each of these describes system and methods of skill-based routing in a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652